 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobertsonTankLines,Inc.andInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers of America,SouthernConference. Case 23-CA-2898January 30, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn August 30, 1968, Trial Examiner Eugene F.Frey issued his Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended that suchallegationsbedismissed.Thereafter,theRespondent, General Counsel and Charging Partyfiled exceptions to the Trial Examiner's Decisionwith supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the TrialExaminer, and'We find no merit in Charging Party's exception which in substanceasserts that Respondent maintained an unlawful no-solicitation rule, as thismatter was neither alleged in the complaint nor litigated at the hearing.There is insufficient evidence to support the Trial Examiner's factualfinding that "[o]n November 15, while W P Brown was outbound with aload, Brock passed him inbound toward Baytown in the opposite directionnear Katy, about 25 miles from Houston, shortly after Brock made aU-turn in the road, chased and overtook Brown near Katy, flagged himdown, and solicited him to join the Union " The record merely establishesthat Respondent introduced as part of an exhibit a memorandum relating areport to that effect. Nor is there sufficient record evidence to support theTrial Examiner's factual finding that on the morning of November 19when he called Cooper, Stautzenberger saw the workcard covering theNovember 17 job performed by Walters However, there is substantialevidence that at that time Stautzenberger had full knowledge of Walter'sperformance on that particular job. These findings are accordinglycorrectedhereby orders that the Respondent, Robertson TankLines, Inc.,Houston, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: This case was triedbeforeme at Houston, Texas, on February 27 throughMarch 4, 1968, with all parties participating in the trialthrough counsel. The issues are whether Respondent,Robertson Tank Lines, Inc., (1) coerced its employees bythreatsof loss of benefits if the above-named Unionsucceeded in organizing said employees, in violation ofSection 8(a)(1) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq.(herein called theAct), and (2) discharged and refused to reinstate threeemployees for cause, or for concerted activities on behalfof said Union in violation of Section 8(a)(3) of the Act.The issues arise on a complaint issued December 29, 1967,by the General Counsel of the Board through the Board'sRegionalDirectorforRegion 23,' and answer ofRespondent which admitted jurisdiction but denied thecommission of any unfair labor practices. At the close ofthe testimony all parties waived oral argument but filedwritten briefs which have been carefully considered inpreparation of this Decision.Upon the entire record in the case, and from myobservation of the witnesses on the stand, I make thefollowing:FINDINGS OF FACTI.RESPONDENT'S BUSINESS, AND THE STATUS OFTHE UNIONRespondent is a Texas corporation operating as amotor common carrier of commodities in bulk, with itsprincipal office and place of business located in Houston,Texas. In the 12 months before issuance of the complaint,Respondent in its business performed services forcustomers located outside Texas of a value exceeding$50,000, and in the same period it had direct inflow ofgoods valued in excess of $50,000. Respondent admits,and I find, that it has been and is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.The above Union is a labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA The Union CampaignThe Union began a campaign to organize Respondent'sdrivers and maintenance employees in October 1967, whenConway D. Brock, Sr , a driver stationed at Respondent'smain terminal in Houston, sought out the Union for helpin organizing the employees. On November 1, 1967, Brockobtained blank union authorization cards, one of which hesigned the same day, and thereafter began to solicit otheremployees to sign them. The Union on November 1 sentRespondent a letter advising it of the organization drive,warning it of provisions of the Act guaranteeing'The complaint issued after Board investigation of a charge filed by theUnion on December 1, 1967174 NLRB No. 47 ROBERTSONTANK LINES, INC.employees' rights and forbidding Employer interferencewith such rights, and notifying it that Brock had signed acard and was engaging in union activities protected by theAct. It also stated it would from time to time adviseRespondent of other employees who engaged in suchactivities and signed similar cards, with a view to givingtheUnion majority status and enabling it to requestnegotiations for a contract in a unit consisting of driversand maintenance employees "systemwide."On November 10, 1967, Respondent circulated a letterto all employees, advising them of receipt of the Union'sletter, and stating that it opposeda unionin its operationsand would oppose its organizational efforts by all legalmeans, gave them some cautionary advice about signingunion cards, and talked about the background andcharacter of the Union's president. There is no claim thatthis letter in any way violated the Act, but it makes clearRespondent's antiunion animus and its determination towork actively against the Union's campaign by all legalmeans.To show further animosity toward the Union includingaprobabilityofretaliationagainstemployees foradherence to it, General Counsel adduced testimony ofshopmechanicsMilton E.Walters and Jack Houston(whose discharges are considered below) to the effect that:On the night of November 14, Walters and Houston atelunch on second shift at the Houston terminal withmechanics Elvin Bruce and Don Bailey and Night ShopForemast Gus Stautzenberger. One of the group broughtup Respondent's November 10 letter to the employees,and during general discussion about it and the advantagesof the Union, Stautzenberger said he was against theUnion "all the way" and did not want it to come into theCompany, but if it did, the men would probably lose theirsafety and Christmas bonuses, and their Provident Fund.2Walters replied that this made no difference to him, hewould still vote for the Union. Houston commented that,while he was not organizing for the Union, he would votefor it in an election. Stautzenberger categorically deniedthat he was present or made the above remarks, stating henormally eats in his office in order to be able to answerthe telephone readily.He is corroborated partially byBrucewho admitted the general discussion and theremarks of Walters and Houston favoring the Union, buttestified that Stautzenberger was not present at the time inthe lunchroom but was elsewhere in the shop, helping aforeman from another shop, Fred W. Williams, load partsintohiscar.Bruce also said that in the discussionHouston commented he had left a $3.65 an hour job withanother concern to come to work for Respondent at $2.65an hour, and Williams replied that he was "crazy" to dothat.WilliamscorroboratedBruceaboutHouston'scomments and his own reply, and the absence ofStautzenberger, saying the latter helped him load parts inhiscarafterWilliams left the lunchroom. However,Williams" impression was that, the group discussion wasabout an hour later, at a coffeebreak, and that the Unionwas not mentioned at all. It must be noted that bothWalters and Houston were union sympathizers who claimthey were both discharged in violation of the Act, so thattheir testimony was undoubtedly colored by partisanconsiderations and mutual self-interest.When he testifiedWilliams was no longer employed by Respondent, whichenhances his credibility, but his story does not fullycorroborate that of Bruce, as he places the crucialdiscussion at a different hour, with no talk of the Unionatall,hence he does not credibly contradict the unionmechanics on the alleged presence and remarks of269Stautzenberger earlier, or their remarks favoring theUnion. In addition, Bruce was confused as to the exactdate of the discussion, and admitted he was present onlyduring the first part of the discussion. On balance Iconclude that the weight of credible evidence supports theversions ofWalters and Houston, and I find the wholeconversation including Stautzenberger's remarks on thebasisof their testimony.As Stautzenberger was anadmitted supervisor, I conclude that his remarks arechargeabletoRespondent,whichtherebycoercedemployees by threats of economic reprisal for activitywhich might bring the Union into the plant, in violation ofSection 8(a)(1) of the Act. In addition, the remarks ofWalters and Houston favoring the Union advised him,and hence Respondent, that they were union sympathizers,although not active union organizers.B.Dischargeof Conway D Brock, Sr.Conway D. Brock, Sr., was hired by Respondent inDecember 1955 and worked continuously for it as atruckdriver until discharged on November 20, 1967. In theyear or so before discharge he had been operating a largetractor-trailer unit out of the Baytown terminal, haulingasphalt from plants of various customers in or nearHouston to other points in Texas.Early in October 1967 Brock contacted the UnionaboutorganizingemployeesofRespondent,heldameeting with union officials in Houston about October 15,and on November 1 received blank union authorizationcards for distribution, and signed one himself. AfterOctober 15 he openly solicited other drivers for theUnion, and after November I he solicited many to signcards,asfoundhereafter.Thus, aboutmidnight ofOctober 29, Brock caught up with driver William P.Brown on the highway about 5 miles east of Katy, Texas,while both were driving westward from Baytown withloaded trailers, and flagged Brown to a stop at an isolatedpoint on the highway by flashing headlights at him. WhenBrown stopped, thinking something was wrong with hisrig,3Brock solicited him to join the Union by signing acard. Just before Halloween, former driver Thomas L.Cox and Brown were returning to Baytown from a longtrip and stopped their rigs for coffee at a cafe in Weimar,Texas. Brock came in and joined them shortly, arguingwithBrown, and soliciting both and other drivers forabout 30 minutes to join the Union. Brown reported theOctober 29 incident to Baytown TerminalManagerRobert R. Cheek the afternoon of the 30th and shortlyafter to Personnel Director George Lanier; Cheek alsodiscussed the incident with Lanier the same day. Aboutthe same time Cheek got voluntary reports from severalother drivers of similar solicitations of them on the roadby Brock.' It is clear from these facts that Respondentwas well aware of Brock'sunionactivity as early as thelatter part of October. I also find from credited testimonyof Brock and Cheek that from November 1 up to hisdischarge, Brock openly solicited drivers for the Union attruck stops, loading points, and terminals of Respondent,This is a profit-sharing trust to which employees may make fixedpayments and the Employer contributes a share of profits, and from whichemployees receive fixed payments upon retirement.'It is customary for over-the-road drivers with large units to flashheadlights on and off if they see another truck, particularly one from theircompany, traveling abnormally,so as to warn that driver to stop andcheck his unit.°Ifind these facts from credible testimony of Brown,Cox (who was 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth orally and by telephone, and that Respondentreceived continual voluntary reports of his activities fromdrivers who had been so solicited.DuringBrock's tenure and at time of dischargeRespondent had issued to drivers a Driver's OperatingManual containinga company rule which provided thatemployees would be disciplined for "unauthorized use ofequipment," and had actively enforced violations of thatrule by outright discharge for first violations. Brock waswell aware of the rule and adi.iitted he knew of severalpast instances of discharge of drivers for its violation, Therecord also shows clearly that Respondent had dischargedat least 16 drivers for its violation since 1959, and I amsatisfied and find that during his 12 years of service Brockknew the rule was actively enforced by the discipline ofdischarge. Respondent claims that it discharged Brock onNovember 20, 1967, for recent violations of this rule, thelast one which precipitated actual discharge occurring onFriday, November 17, 1967.The record shows that from November 1 to 15, Laniergot numerousvoluntary reports from drivers ofsimilaractivities by Brock while on the road. Thus, in this periodBrock stopped one or more times at a regular rest andfood stop in Weimar, Texas, while returning empty toBaytown, to solicitW. P. Brown and other drivers, whowere eating there; on one of these occasions he left thecafe before the others and was shortly observed by Browndriving in the opposite direction about 15 miles furthereast toward Baytown, following another company truck.On other occasions Brock was reported to have stopped atrestorfood stops at Rosenberg, Luling, Humble,Flatonia,Weimar, and other points in Texas, to solicitdrivers; each location was a more or less regular stop forcompany drivers while on regular outbound or return runsfrom or to Baytown. On severaloccasionshe continuallysoliciteda driver at rest stops, when driving outboundwith a load in convoy with that driver, during which thetwo normally stopped together at the same places for rest,food, etc.On November 15, while W. P. Brown wasoutbound with a load, Brock passed him inbound towardBaytown in the opposite direction near Katy, about 25miles from Houston; shortly after Brock made a U-turn inthe road, chased and overtook Brown near Katy, flaggedhim down, and solicited him to join the Union. About thesame time Brock stopped at a regular cafe stop inWeimar while inbound to Houston to solicit Brown andother drivers eating there, and then left before the others,apparently to resume his return run; shortly after, whilerunningtowardHouston,Brown saw Brock nearColumbus driving in the opposite direction and followingand overtaking another truck driven by Cox. Apparently,theNovember 15th flagging of Brown was noticed byanother driver,M. Adams, who reported it to TomClowe, assistant to the Houston general manager, Edward0. Gaylord.' As Clowe considered a U-turn on a mainhighway dangerous handling of company equipment, hesentLanieronNovember 15 a memo suggestinginvestigation of the incident and steps to have such use ofcalled by General Counsel),and Cheek.Ido not credit Brock's denial ofthe Katy incident,or his testimony that he did not begin active solicitationof drivers at truck stops and elsewhere until November 3, for he did notdeny specificallyCox's testimony,andmy own appraisal of Brock'sdemeanor on the stand indicated clearly that he was a very aggressive,self-confident,and argumentative person,who was undoubtedly anoutspoken solicitor for the Union,so that I consider it more likely thannot that, after his first contacts with the Union early in October, he didnot wait until November 1,when he got blank cards, to try to recruitdrivers for the Union by oral solicitation wherever he encountered themequipment by Brock stopped. Lanier, the same day, sentBaytown Manager Cheek a memo indicating receipt ofreports of risky U-turns and chasing of drivers by Brockfor personal business, in violation of the company rule; headvised that since Respondent was on notice that Brockwas represented by a union, the Company could nothandle the problem directly [with Brock because theUnion was not a proper legal representative to handle anyintracompany business, and that this left Respondent noalternative but to terminate Brock if he continued tooperate equipment in this way in violation of companyrules. I find that Respondent was entitled to rely on thenumerous reports of] Brock's activities found above, sincethe record shows all of them came voluntarily fromdriversaccostedbyBrock,nonewere solicitedbymanagement, and their truth is attested by Brock's frankadmissionsof constant union solicitation,which hejustified by saying that "his time was his own" on areturn trip, so long as he brought his rig into the terminalsafely and within a reasonable time.On Friday, November 17, while returning eastwardfrom a long run to Devine, Texas, Brock saw severalRobertson rigs opposite a cafe at Luling on the north sideof the road. He drove past, and circled his unit to comeback to the cafe. After parking and looking in the othertractors for the drivers, he entered the cafe, orderedcoffee, and solicited drivers John M. Kirby and KennethHaas to join the Union. He spent about 15 to 30 minutesin the discussion, then reentered his rig and resumed thereturn trip. Luling was not a normal rest stop for him(though it was for other Robertson drivers), as he hadnever stopped there before, so it is clear that hedeliberatelystopped there this time to solicit theRobertson drivers and incidentally drink coffeeHe droveabout 40 miles further east to Flatonia where he saw atleast one Robertson rig parked on the opposite side of theroad at a cafe which was a regular stop for companydrivers. Finding no place to park off the eastbound lane,he drove onward several blocks to a crossover in thetwo-lane road, made a U-turn, and drove back to the cafewhere he parked next to other company trucks and a largevan. He entered the cafe, ordered a meal, and while eatingsolicited driver A. J. Pate to join the Union. When he leftthe cafe after eating, he saw driver Claude Brown, withTerminal Manager Donald W. Cranfill, drive up and parka company rig on the shoulder across the road. As theywalked across into the cafe, Brock entered his.rig, andthey saw him drive it in a wide U-turn around the largevan and into the highway until he was heading east, anddrove away.When making the U-turn he drove his rigslowly in a low gear, but did not make any stop forobservation of traffic before entering and crossing thehighway while completing the U-turn. Brock drove eastabout 22 miles to Weimar, where he stopped for anothercup of coffee at a cafe run by a friend, which is also aregular rest stop for Robertson drivers. After staying there"not over an hour" without seeing any other companydrivers, he continued his return trip to Baytown terminal.'Kirby reported the Luling solicitation to BaytownManager Cheek when he returned later that day, but when'I do not credit testimony of Brock and Cox denying the November 15thincident,in light of Brock's admissions of constant solicitation of driversfrom and after November 3,both on outbound and inbound runs, andconsidering the fact that Cox, while no longer employed by Respondent,was admittedly a union adherent while so employed during this period, andalso admitted some union activities of Brock at this time.'The events of this trip,aside from the events at Flatonia, are based on ROBERTSON TANK LINES, INC.271Cranfillreported the FlatoniaincidenttoLanier atHouston, he recited only Brock's maneuver with his rig,which alarmed him as reckless handling of equipment; heasked Lanier what the company policy wason makingU-turns on high-speed highways.' At Lanier's request,Cranfill and Brown signed written reports of the incident.As soon as he got the reports, Lanier talked to Clowe andCheek about them the same evening, and the three agreedthat some action against Brock was necessary, so theyarranged a meeting for Mondaynoon,November 20, withGaylord.At that meeting, attended also by James M.Robertson III, an administrativeassistant,and JohnCrow, assistant to Lanier, they all reviewed the writtenreports in light of the Clowe and Cheek memos of the15th, and prior reports from drivers on Brock's activities.They decided to discharge Brock for unauthorized use ofcompany equipment for personal business in violation ofthe company rule cited above. Final checks for Brock'spay, safety awards, Provident Fund credits, and histermination record,were immediately prepared, andCheek took them to the Baytown terminal, where hetelephoned Brock at home in the afternoon, asking him toreport to the terminal at once.' Brock asked if he couldbring someone with him, such as an attorney Cheek said,no, as this would be just a talk between the manager andthe driver, that Brock would not be represented by anyoneelse.Brock said he would call back in 15 minutes and tellhim whether he would come in. Shortly thereafter hecalled and said he would come in. He came to Cheek'soffice about 5 p.m. and acted very nervous. Cheek askedwhy he was nervous, and Brock replied he was afraid "forhis life," had never been so afraid in the last 30 days.Cheek said he need not be afraid in that office, asking,"What is the worst thing that I could do to you?"; Brockdid not answer, so Cheek said "The worst I could do isterminate you" and Brock said, yes. Cheek said that waswhat he had called him in for, to say he was terminated.Brock asked why, and Cheek replied hehad been seenusing a company vehicle to make a U-turn to come backto a cafe for his personalbusiness.Brock asked where itoccurred and who had reported it, but Cheek did notexplain. Brock then said he had turned back to a cafe, butthat "I did not go back very far." Cheek said his moneywas ready, and gave him his final checks. At Cheek'srequest,Brock turnedina gasolinecourtesy card andsigned the termination slip which stated that he wasterminated for "using company equipment for personalusage."'credited admissions of Brock,the happenings at Flatonia are based oncredited testimonyof ClaudeBrown andCranfill, ascorroborated in partby admissions of Brock.Ido not credit conflicting testimony of Brocktending to show that,when leaving Flatonia, he made a "box-type" turnfrom thecafe into the eastbound lane, with one sharp right angle turn offthe highway,then a full stop at right angles to it to watchfor traffic bothways, and another sharp right angle turn on the highway itself to bringhimself into the eastbound lane, for the physical dimensionsof the twohighway lanes(22 feet wideoverall),comparedwith the 55-foot length ofhis rig, would make such a precise maneuver impossible, and I am alsosatisfied from his admissions that he often made U-turns on highways tofind parking at rest stops,that it is more likely than not that on thisoccasion-he made a casualand real "U-turn" into the highway withoutstoppingfor traffic'InterstateHighway 90at this point is only a two-lane road,22 feetwide,with no protective median strip,and a 60-mile per hour speed limit.Cranfill,as the new manager of the main Houston terminal, was makingthe runwith ClaudeBrown in order to familiarize himself with driveroperationsAs one of his duties was to maintain company rules on safeoperation of equipment,he was watching during this run the operation ofany Robertsonrigs he saw,and in the normal course he was required toIn lightof Respondent's admitted union animus, madeknown to employees about November 13, its discharge ofthe sole employeeunion organizer,whose union activitieswere well known to it, within a week for an allegedunauthorized personal use of his rig which involved opensolicitation for the Union, raisesa prima faciecase ofdiscriminatory discharge which requires Respondent toadduce cogent proof of discharge for cause to rebut theinference of discriminatory motive It is clear from therecord that on at least three occasions after October 30,Brock had deviated from the normal course of inboundruns to reverse the direction of his rig by U-turn to followand overtake drivers, or to go back to a rest or food stop,to solicit them for the Union. In each instance of a cafestop, although he ordered and drank coffeepro formaasatany such stop, he spent most of his time in thesolicitation.Hence, it can be inferred that, absent theturnaround for that purpose, he would have continued onto Baytown without the need of making two extra U-turnsor other turnaround maneuver. It goes without saying thatany U-turns on a high speed highway with a 55-foot longbehemoth like the rig Brock was driving constitute moreof a hazard to his own equipment and others driving onthe highway, than if he had made stops merely by drawingoff to the right side of the road, and then reentering it inthe same direction in careful fashion. Hence, to the extentthatRespondent was influenced in the discharge by thefactor of unnecessary U-turns toengage inthe personalbusinessof union solicitation, particularly the November17 incident when at least one such turn was made withouta precautionary stop prior to actual entry on the traveledhighwaylanes,itmust be said that Respondent presents acogent case of discharge for cause, particularly since thisdischargewas only oneina seriesof discharges forunauthorized use of companyequipmentduring the past10 years. The inference of this motive as the salient factorisfurther supported by the fact that the personneldepartment cited on November 15 the unauthorized use,including risk to the equipment, in violation of thecompany rule, as ground for discharge if Brock continuedsuch violation, and actual discharge 5 days later, afterreview of the facts, for the November 17 repetition of theviolation, all of which appears consistent with basic pastpractice in enforcement of the unauthorizeduse rule.However, these facts lose much force in light of othersignificant circumstances:1.First,it ispatent that Brock's use of equipment forunion solicitationappeared to be a farlessseriousviolation of the rule, overall, than any prior cases ofunauthorizeduse.The record shows that, in priordischarges therefor, the drivers had in some cases drivenrigs far out of the normal course of a run, either outboundor inbound, thus consuming far more fuel and time thanreport and write up any violation of safety rules he observed Hence, hisreport to Lanier on this incident appears to have been in the normalcourse. There is no proof that he knew beforehand of Brock's run, nor thathe was deliberately observing his operations for any special purpose'Brock had been assigned on Sunday,November 19, by the Baytowndispatcher to make an asphalt delivery to Moore, Texas, at noon on the20th,and Brock'susual routine for that run was to leave the loadingplatform at Houston late the night before. He was sleepmg at home on theafternoon of the 19th,when the dispatcher called him about 7.30 p in. andsaid Cheek had telephoned an order not to dispatch Brock until furthernotice,so he was taking him off the Moore run. Hence, Brock was still athome when Cheek called him on the 20th'The events of November 17 through 20 recited above are found fromcredible and mutually corroborative testimony of Lanier,Cheek,Brock,and documentary evidence. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDusual; in some cases they had detached tractor fromtrailer, parking the latter in unusual places and using thetractorasa passenger car for personal use, such asdrinking bouts, transportation of relatives, or social calls,for long periods of time, which resulted in late deliveriesofmaterial or otherwise deprived Respondent of normaluse of the equipment; other cases involved keeping rigs athome for extended periods without advising thedispatcher, so that loading of the tanks and delivery ofmaterialwere substantially delayed; in a few cases thedriver lied about the use of equipment during investigationof the reasons for its absence; in a few instances thediversion of a tractor for social purposes such as drinkingresulted in accidents or internal damage to the equipment.The salient factor in all of these cases was a flagrant orgross misuse of it for personal purposes which resulted insome substantial or measurable detriment to Respondentin the operation of its equipment and its business. Incontrast, none of Brock's personal use of the equipmentfor solicitation purposes resulted in delays in deliveries, orin return of his rig so late as to prevent its use in normalcourse, or in any damage to equipment. Most of hissolicitations occurred at normal rest or food stops, wheredrivers could talk to other drivers about anything; andRespondent admitted at the hearing that personal talkabout union matters at such stops was not prohibited byany company rule or policy, provided Brock at the timewasfollowinghisnormalroute.ThisnarrowsRespondent's complaint to Brock's maneuvering of his rigthrough extra U-turns on highspeed highways, as well aschasing and stopping other drivers, to engage in unionsolicitation.While extra starts and stops enroute for thispurpose at other than normal food or rest locationsobviously tend to put more strain on his rig, Respondentreceived no reports, and does not contend, that such stopsviolated any company rule, if no evidence of risky orunsafe handling of or damage to the rig appeared, ordetriment to Respondent through delay of delivery orreturn of the rig to the terminal was involved; and sinceno evidence of this was reported by drivers, or otherwisecame to Respondent's attention, this reduces such stopsfor solicitation to mere technical violations of rule 4, fardifferent from the gross misuse of equipment involved inotherdischarge cases.The sole substantial proof ofpotential damage to Respondent is also reduced to theextra U-turns by Brock when he turned back to solicitdrivers at a rest stop already passed, or to chase driversfor that purpose. Lanier testified that such maneuvering,being unnecessary to his work, could increase cost ofoperationof the rig on that particular trip; but,Respondent produced no proof that any of these extraturns appreciably increased operating costs or effectivelydiminished Respondent's profit from the trip, or Brock'sshare thereof. In addition, it is significant that no drivernamed by Lanier as reporting on Brock's conduct madeany complaint or reported any facts indicating unsafehandling of his rig or any actual hindrance to them intheir assigned work through Brock's solicitation; almostallcomplained only of irritation at Brock's solicitation,which often resulted in heated arguments and thusannoyed them. Hence, this narrows the basis for hisdischarge to his double U-turn at Flatonia on November17,with no cautionary stop before entering the highwayon the second, and leads me to find that the conclusion intheClowe report of November 15 that Brock hadoperated unsafely once in turning to chase W. P. Brown,and Lanier's conclusion of the same date that suchoperation violated safety rules as well as the company ruleagainst unauthorized use, were not supported by the factsto an extent that warranted discharge under Respondent'spast and present disciplinary practices.2.From the standpoint of safety alone, which is one ofthemost potent considerations in the transportationindustry,Respondent's own treatment of the reports onBrock's activities show that before the November 17incident it had never considered Brock's handling of hisrig alarming. I have noted above that drivers reporting onhis recent activities did not indicate he handled his rigunsafely.Although Lanier indicates that some of theirreports appeared to raise doubts about the safety of hisoperations,'0 he admits he made no effort to talk to Brockabout it. One of Lanier's main duties was to talk todrivers individually as well as at safety meetings abouttheir driving habits, in order to correct bad habits andimprove their driving ability and safety of operation,especially where reports of unsafe operation had come tohis notice; hence his failure to talk to Brock even privatelyafter getting these reports is potent proof that he receivedno evidence that Brock was endangering equipment. Headmits drivers reporting on Brock gave at most theiropinions about his driving, and that his chasing of otherdrivers and some unnecessary flagging down of other rigswere not necessarily unsafe operations or reckless driving,"depending on all the circumstances", but Lanier did notquery drivers to get "all the circumstances" which mightindicatesafeorunsafedriving.Hence, it appearsRespondent did not have even minimal evidence of unsafeoperation which would warrant either the mild correctiveaction of discussion with Brock, much less the conclusionsand suggestions of drastic discipline in the memos ofNovember 15, or possible discipline for violation ofcompany safety rules or policy. Lanier admits he treatedthedrivers'reports,particularly the earlier ones, as"routine matters" of "no special importance" such as torequire statements from the drivers, further investigation,or action against Brock. He explains this lack of concernabout the reports by saying no supervisor was "involved"inany of the incidents. This circumstance, plus theobvious contrast in its handling of the November 17incident where Supervisor Cranfill'was "involved," showsthatRespondentwas not concerned about Brock'shandling of equipment while engaged in union solicitationbeforeNovember 17, and impels the inference that theLaniermemo of November 15, insofar as it suggestedpossiblepunishment for continued unsafe handling ofequipment, had no basis in fact and was thus moreindicative than not of a preliminary step in a managementplan to build a pretext case for Brock's discharge, wherethe outstanding factor was his continued and persistentsolicitation of drivers enroute for the Union.Considering the November 17 incident alone, while Ihave found evidence of risky operation in the secondU-turn into the highway without stopping, it is notablethat, according to Lanier, Cranfill did not directly chargethat thismaneuver was dangerous or even risky, butmerely asked what company policy was on such operation,as he felt it was "alarming."" Yet, Lanier did nothing towarn a valuable driver like Brock against repetition,although it was the first recorded incident in 12 years ofcarefuldriving,asoutlinedbelowThiswarrants theinference that Brock's driving on November 17 was not"For example, W. P. Brown's report ofseeingBrock drive his rig emptythewrong way on a highway, andotherdrivers' comments about his chasingrigs on highways in an outbound direction, while he was running empty"While Cranfill was properly on watch for all aspects of driver ROBERTSON TANK LINES, INC.273the real reason for discharge, but only a pretext i'3.The remaining technical violation of rule 4 inherentinBrock's personal discussions with drivers, taking theform here of union solicitation while enroute, had neverbefore been considered by Respondent as grounds fordiscipline of drivers under any company rule or policy. Aplausible reason for this lies in the credible testimony ofwitnesses of both sides that Respondent has always beenlenient and flexible about the nature and extent of drivers'personal practices while on the road. The main duty of adriver is to drive his rig from the terminal and pick uploads, in time to make delivery at the time and placerequired by the customer, and to return to terminal by theshortest feasible route within a reasonable time thereafter,usually (beforemidnight of the day of delivery or the dayfollowing, depending upon the length of the trip, so thathisrigcanbe inspected and serviced promptly inpreparationforthenexttrip.Asidefrom theserequirements, the driver'smovements on the road,including the route traveled and the number, location, andtime of stops enroute both ways, are left almost entirelyto his discretion. In fact, in the interest of safe driving,Respondent encourages drivers to stop for refreshment,meals, test, or to check condition of their equipment,whenever they feel it necessary in order to keepthemselves in proper physical shape to drive alert andsafely, and the rigs in proper running condition. No timelimits ai a placed on the length or number of stops; if adriver considers it necessary to stop to sleep for periodsup to 10 hours, or to make extra stops, he is encouragedtodo so," provided he advises the dispatcher at theterminal if the stop might make him late for delivery ordelay his returnin normal time.In addition, drivers oftenstop at will at home, or at otherthannormal stopsenroute, usually on return trips, to pick up food or otheritems for personal use or that of other company personnelincluding officials; while Respondent does not specificallypermit this, it in effect condones it in that it has donenothing officially or unofficially to prevent it, for it didnot have inspectors on the road checking on movements ofdrivers, and there is no proof that it had ever disciplineddrivers for transacting such personal business enroute,provided they made deliveries on time and returned toterminal within a reasonable time." The reason for thislenient attitude clearlylies inthe fact that the pay of mostdrivers, and asphalt drivers in particular, was a percentageof the revenue of their trucks from each trip."operations during this"training"run with Brown, the written reports ofneither gave details on Brock's operations that day. Driver Pate wasinterviewedby Lanier and gave an oral report, but never a writtenstatement,and he did not testify at the hearing Lanier admits he onlysecured from him confirmation of the union solicitation at the cafe''Lanier says he gave orders that Brock shouldnotbe interviewed orwarned about his actions,because of the Union's letter about him, whichindicated it would represent Brock in any dealings with Respondent, andLanier says Respondent did not recognize the Union as Brock's agent atthat point for any dealings with Respondent. However, this excuse appearsflimsy, for that explanation did not prevent Respondent from talking toBrock alone, refusing to allow him to have any representative present,when he was discharged."AII asphalt hauls out of Baytown are intrastate,hence not governed byInterstateCommerce Commission'srulesregardingmaximun speeds,maximum driving periods, etc."My finding of Respondent's leniency in use of equipment enroutemakes it unnecessary to resolve the conflicts in testimony relating tocompany policy on parking of equipment by drivers at or near their homes."Drivers received pay by the hour only for waiting time over 2 hours atloading or unloading points.The reports to Respondent about Brock's activitiesfrom October 29 to his discharge indicated that he stayedwell within the general ambit of personal activities enroutewhichRespondent had countenanced in the past. Oneapparent deviation appeared to be constant solicitation ofdrivers for the Union, but Respondent admits such actionat rest stops is within the area of permissable personaltalk among drivers on any subjects. His other notabledeviation from routine operation was the making ofadditional U-turns on the road to chase and solicit drivers,which were not necessary to the performance of his work.However, he testified without contradiction, and I find,that he had often made such turns merely to return for arest or meal stop at a cafe on the opposite side of theroad, and there is no proof that Respondent discouragedor prohibited this, provided it was done safely or withoutundue risk to equipment.16 The final apparent deviationfrom normal practice during the November 17th trip, onwhich Respondent based the actual discharge, involved adeliberate doubleU-turn to solicit drivers.While thisclearlywas unnecessary to his return trip, and he madethe second turn in a rather reckless manner, it is plainthat it did not deprive Respondent of the normal use ofthe equipment, or cause other economic loss, hence itmust fall within the class of personal use enroute whichRespondent had not objected to in the past, although itwas a technical violation of rule 4." It follows thatRespondent's sharp deviation from past disciplinarypractice for such violation, in its discharge of Brocktherefore, is another potent indication of discrimination,for it was suddenly enforcing the rule in rigid manneragainst a known union adherent and organizer.4.The same inference is impelled by the manner inwhich Respondent investigated his actions and meted outdiscipline.The Driver'sManual advised drivers thatdischarges are "controlled by the terminal manager at theterminal" where the driver is stationed, and "dischargewill be after a complete analysis of the circumstances ofthe situation, and shall be justified before the terminationiscompleted."Gaylordtestifiedthatduringtheinvestigation the terminal manager has discretion to givethe driver a chance to explain an alleged violation of rule4 (or any other rule) before discharge, and that theManual further states that any employee who feels he hadbeenhastilyorunjustlyterminated"willhave theprerogative of requesting a hearing by the committee" -consisting of a 3-man board chosen from among 5 namedofficials including Smart, Gaylord, ' and Lanier. Gaylordtestified that under these provisions discipline of drivers isusually handled by the terminal manager, including oralwarnings before discharge, and Lanier admitted that,while discharge is the authorized discipline for violation ofrule4,theseriousnessand extent of violation areconsidered before deciding upon discharge instead of somelesserdiscipline, and that even if a man is discharged for afirstviolation,hecanbe recommended for rehire"depending on the circumstances." In line with this"At most,the Driver'sOperating Manual directed drivers only to "drivedefensively"by using sound judgment to stay out of accidents, but Lanieradmits that this did not prohibit U-turns as such,but only turns and othermaneuvers which might be considered reckless driving under all thecircumstances"I find from uncontradicted testimony of Brock that he often stopped atFlatonia for meals,like other drivers,and that on this occasion he foundno parking place on the inbound side of the road when he reached the cafe,so had to drive a short distance and U-turn back to the cafe, and that hehad often done this in the past when he was unable to find parking spaceon the right-hand side of the road 27 4DECISIONSOF NATIONALLABOR RELATIONS BOARDpractice, the record shows that, among the 14 other rule 4discharges delineated in the testimony, in 2 cases writtenor oral explanations were procured from the driver himselfand considered before his discharge, 2 drivers received oneormore warnings about violations before discharge, andat least 2 drivers (Raymond David Moss and EugenePaterson) were rehired, one of them 3 times, after flagrantpersonal use of equipment which caused proven loss toRespondent during such use.Most of these dischargeswere handled directly by the terminal manager Incontrast,Brock was never given any warning by hismanager or other official for the claimed repeatedviolations of rule 4, or his alleged dangerous driving, hisopportunity for explanation of his conduct was limited tothe short remark about the extent of his turnaround onNovember 17 in the final interview with Cheek, duringwhich Cheek refused to give him any information on theplace or details of the violation, and did not remind himof his right to consideration by the "review board"; andthere is no proof that Respondent ever considered him forrehire, despite the single technical but otherwise harmlessviolation. The salient fact is that Respondent was contentapparently to receive only a partial account of hisconduct, and was not interested in hearing both sides.Although there is no proof of the driving or earningability of the other discharged drivers, which would assistin comparison of treatment, the record clearly shows thatBrock was outstanding in a total force of nearly 400drivers, in point of general deportment, driving ability,safety record, and earning ability.18 The marked disparitybetween Respondent's summary and drastic discharge of averyvaluableemployee for a single technical ruleviolation,and its far more lenient treatment of otherdrivers guilty of far more serious violations of the samerule,none of whom had engaged in any union orconcerted activity, persuasively impels the conclusion thathis discharge was not for his comparatively minor ruleviolation but for his known union activity. In light ofRespondent's clear union animus, this disparate treatmentalso impels the inference that in these circumstances,Brock would probably not have been discharged, absenthis union activity.Considering all the factors and circumstancesproandcon,"Iam constrained to conclude that Respondent hasnot sustained the burden of going forward with evidencesufficienttoovercome theprima faciecaseofdiscriminationshown by General Counsel, and thatGeneral Counsel has on the entire record sustained theultimate burden of proof by a preponderance of credibleevidence that Brock was discharged because of his openunion activity, and that Respondent's claim of dischargefor violation of the company rule against personal use ofequipment was but a pretext to conceal the discriminatorymotive,andthatbysuchdischargeRespondentdiscriminated against Brock in violation of Section 8(a)(3)and (1) of the Act. 2°"In the last 3 years,including1968, his profitsharing from his truckearnings averagedabout $2500a year,which was well above the generaldriver average, and was due in large part to his drivingskill and ability, hisreceiptof the longer,more profitableasphalt runs due to long andunblemished service,and the fact that he had had no chargeable accidentsfor 12 straight years,and had received increasingly more valuable safetyawards annuallyfor 11 years.He was oneof only 20 drivers with 12 ormore years of service,and 1 of 14 in this groupwho had perfectdrivingrecordsHe had never received a prior disciplinary suspensionor layoffduring his whole service"Some other aspects of Brock'smovements on theNovember 17 trip toDevine, Texas, are the subject of conflicting testimony,and RespondentIn reaching the ultimate finding and conclusion, I haveconsidered carefully the circumstances that Brock was attimesquitegeneralandattimesevasiveandargumentative in testimony about his travel practices, andself-contradictory on other points and about details ofsome of the incidents enroute in which he was involved,but the other circumstances outlined above which supporta conclusion of discrimination far outweigh these aspectsofBrock'sdemeanor, testimony and deficiencies ofmemory, as well as the factor of self-interest and unionpartisanship.C. Dischargeof MiltonE.WaltersWalters was hired in June 1967 by Houston ShopForeman Earl P. Cooper as a mechanic at the mainHouston shop. After working there 2 or 3 weeks hevoluntarily accepted transfer to the Baytown terminalshop,with a pay raise, upon the understanding withCooper that he could return to Houston if dissatisfiedwith the Baytown assignment. During his short stay atHouston, he proved to be a good workman who improvedin his work, and Cooper had recommended him highly forthe Baytown job, as competent to do miscellaneous repairwork. At Baytown Walters worked on second shift undersupervision of Forman Eddie Lawrence.When Brockbegan his union solicitation in October,Walters did notengage in any similar or other active organizing work fortheUnionHowever, in October he had several talksabout it with Al Miller, a dispatcher at Baytown terminal,inwhich he made it clear that he favoreda union, asothermembers of his family were members of theTeamsters, and he felt there were distinct advantages totheUnion, so if it came to a vote in the terminal, hewould vote for the Union." I have also found above thatWalters expressed prounion sentiments in a talk withHoustonShopFormanStautzenbergerandotheremployees at the Houston shop on November 14. Therecord shows Stautzenberger is a supervisor, hence I findthatRespondent knew at least on November 14, if notsooner, thatWalters strongly favored the Union, althoughhe was not active in its behalf.For the first month or so, Walters' work at Baytownwas satisfactory, but in August Lawrence discovered thathe began to take more than normal time for repair jobs,soLawrence talked to him about several of them. Inaddition,Walters had several heated arguments withdrivers about the repair jobs he was assigned to do ontheir trucks. Toward the last of October, Walters had anargument with Terminal Manager Cheek about a repairjob, during which Cheek suggested he suspend work on ituntilhe could get advice from the more experiencedLawrence.Walters resented this, feeling Cheek did nothave proper confidence in his ability, but neverthelesssought advice from Lawrence, who merely confirmedWalters' diagnosis of the cause of the trouble and properintimates in its brief that some movements are open to question, but Imake no finding thereon because Respondent did not cite or rely on themat time of discharge,and even if I found that some of his acts were notstrictly in line of duty, the salient fact is that they did not prevent himfrommaking his delivery on time or returning to Baytown withinreasonable time, as required.10FrostyMorn Meats, Inc. v N.L R.B.,296 F 2d 617, 621 (C A. 5);Alamo Express,Inc,170 NLRBNo. 26,Houston Cartage Company, Inc.,2 NLRB 1000, 1005, 1006;N L.R.B v Longhorn Transfer Service, Inc,346 F.2d 1003, 1006;Jackson Packing Company,170 NLRB No. 155.vI find the Miller talks from uncontradicted testimony of Walters, asMiller did not testify ROBERTSON TANK LINES, INC.method of repair. Walters complained to Lawrence aboutCheek's orders, and said he wanted to leave Baytown andreturn to Houston, as he did not like Cheek's "attitude"toward him. He also said he wanted more experience onmajor, complete overhaul work, none of which was doneat Baytown, but only at Houston; at Baytown Walters hadbeen doing preventive maintenance and emergency repairwork Lawrence said he did not want to see Walters leave,but would not object to his return to Houston. Near theend of October Walters called Cooper at Houston to askifhe could return, as they had agreed. Cooper said hecould, and took steps to arrange it, so that Walters wastransferred back to Houston on November 6, with noreduction in pay, where he worked thereafter on secondshift under Foreman Stautzenberger.At Houston, Walters did repair work assigned to himby Stautzenberger, generally of a wider variety and morecomplicaled than at Baytown. On each assignment, heused a 1 imecard prepared for that job, on which herecorded his name, punched the times when he began andfinished the work, and noted the component parts he usedintherepairs.RespondentbaseshisdischargeofNovember 20 mainly on alleged inefficient performancesof two repair jobs after his return to Houston, claiming itwas a continuation of poor performance at Baytownillustrated by three specific repair jobs.On the evening of November 14, Walters was assignedto replace a leaking grease seal on the front wheel of atractor. 'Walters spent 4 hours on the job, and thenpunched out, and another mechanic spent one-half hour infinishing the job. The next day Stautzenberger examinedthe timecard, noted the time recorded and that Waitershad not finished the job, and then told Walters he wasspending too much time on repair jobs, that he wasstanding and talking too much and not getting out hiswork promptly. On November 17, Stautzenberger gaveWalters a similar repair job.When he handed the workorder to 'Walters at the start of the shift, the latter lookedat it and said "Yeah, this is another one of those dirtyjobs, pulling an oil seal running in grease, it pours out onthe floor, you get it all over you; I will just go ahead andmake 4 hours on it." Stautzenberger said nothing in reply,but did follow his progress on the job. Walters actuallyclocked _3.8 hours on this job Stautzenberger saw theworkcard on the morning of November 19th, and at oncecalled Cooper, reciting Walters' action and remarks whengiven the workcard, and the length of time spent on thejob; he also cited the earlier job, and said Walters hadbeen spending too much time in standing and talking andnot working, and asked Cooper to talk to Walters, to seewhat he could do with him. Cooper at once contactedLanier, reported what Stautzenberger had told him, andsaid he was undecided what to do, but that he would talktoWalters first, and if he did not "straighten up," hewould discharge him. At the start of the second shift thatafternoon.Cooper calledWalters to his office, told him"you are not the same man you were when you were herebefore, what has happened to you?" and said his work hadbecome unsatisfactory since he came back from Baytown.He mentioned the two repair jobs on which Walters hadtaken long periods of time, and asked why. Waltersadmitted taking the time shown on each, but offered noexplanation,merely asking for a chance to "do better"and "square it with you." Cooper then said he would haveto let him go, he would have to find another job, and thathe should come in Monday for his final checks.22 Laterduring the shift Walters asked Stautzenberger, "what wasthe problem?" and Stautzenberger said he did not know,275but that he had heard Tom Clowe (assistantto Gaylord)wantedWalters fired. That evening Walters called Lanier,said he had been fired and could not get a goodreason,and asked if it was "over the union business." Lanier saidhe did not know about the discharge, or the reason, butwould check into it and havean answerifWalters wouldcome to his office about 8.30 or 9 a.m. Monday. Walterssaid he would. He then called Clowe at his home andasked the same question. Clowe replied that he was "kindof in the dark about it, but I will find out something foryou."Walters said his wife was upset about the discharge,and Clowe told him not to worry, but that he should cometo the office about 9:30or 10 a.m.Monday after Cloweattendedameeting,andClowewould have "someanswers."On Monday Lanier did check on the discharge shortlyafter he came in at 7:30 a.m. and was in his office most ofthemorning, except for attendanceatamanagementmeeting.When Walters came to the terminal about 9a.m., he went to Cooper's office, where the latter said hischecks would be ready about 11 a.m. Walters said thatwas O.K., as he had come down to see Lanier and Clowe.He then waited outside the office building for some time,during which he saw and spoke to Stautzenberger andMaintenanceSuperintendentStanleySmart.Stautzenberger toldWalters he had come in all dressed upbecause "they" had called him down there; and whenWalters asked Smart why he had been fired, Smartreplied,"Don'tyouknow? If I had been GusStautzenberger Friday night I would have fired you thenand not waited until Sunday." Walters then waited outsidethe office, without trying to see Lanier or Clowe,until 11a.m. when Cooper calledhim inand gave him his finalchecks and had him sign the termination form. Walterssaid he would not "let the matter just ride like it was,"and Cooper replied that he had a right to see Lanier,Clowe, or Smart. Walters said he was therethatmorningto see them. Walters then went outsideagainand' stoodnear Lanier's office, but did not go in. He waited untillunchtime, and then went home. Walters returned to theshop about 9 p.m. to pick up his tools. While there,Stautzenberger approached and told him, "I hope youdon't hold me responsible for what happened here."Walters replied that he felt he was responsibleto a certainextentfor the discharge, but that Respondentwas usingStautzenberger as a "scapegoat" in order tohave a reasonfor firingWalters because of his views on the Union.Stautzenbergersaid he alsofelt "they wasusing me," andthenhelpedhim pack his tools.Walters has neverreturned to the terminal, nor has Respondent ever soughtto reinstate him.Respondent's defense is that Walters' workand generalconduct began to deteriorate at Baytown, long before theunion activity began, and it continued to do so after hisreturn to Houston, culminating in the November 14 and17 rather routine repair jobs on which he spent unusuallylong hours, which caused his discharge. It is clear thatWalters went to Baytown with the benefit of a strongrecommendation from Houston Foreman Cooper, andthat for a month or so his work there was satisfactory."I find this conversation from credited testimony of Cooper, ascorroborated in part by that of Walters. Testimony of Walters indicatingthatCooper did not cite the work orders and refused to give Walters achance to explain is not credited, because from my appraisal of the twomen on the stand,and considering Cooper's original high opinion ofWalters' work, I think it more likely than not that he cited his deficienciesto him in detail, and asked for an explanation, and that Walters refused togive any explanation. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowev i, there is cogent proof that his work and attitudechanged. I find from credible testimony of Lawrence andcompany records, with some corroboration from Waltershimself,that-Almost from the beginning,Walterscomplained about the limited and rather routine type ofwork assigned to him. He also had several arguments withdriversabout truck repairs, and once shortly beforeNovember 1st, he had a very heated argument with onedriveraboutwhat was wrong with his truck, whichbecame so noticeable that Lawrence had to take him asideand talk to him privately to calm him down, and to advisehim that he did not like Walters' attitude toward thedrivers, saying they all "had to get along" to earn theirpay.Walters earlier had an argument with anothermechanic, which arose afterWalters had tried withoutsuccess to reassemble a wheel with new bearings, and leftthe job unfinished, and the other mechanic, Powell,finished the work properly the next day; they argued overit,withWalters accusing the other mechanic of doing"shoddy" work; Lawrence had to talk to both to calmthem down; Powell got so angry that he threatened to quitand had to be pacified. Once in October, Walters wasassigned to repair a shiftbox in a tractor transmission, butcouldnotmake the gear selector work after hereassembled it, so he had to call on Lawrence for help.Lawrence directed Walters to disassemble the shiftbox andrecheck it, to which Walters objected, saying that it wasworking fine. Lawrence then noticed that the box hadbeen reassembled without a necessary original bushing,without which it could never work; so he showed it toWalters, and both men then reassembled the box with thebushing in place, and it worked properly thereafter. OnAugust 31, Walters spent about 8.7 hours on one job,replacing a grease seal on a drive wheel and installing newheater hoses.As Lawrence knew from long experiencethat this type of work should not take more than 3-1/2hours, he complained to Walters about the time spent onthat job, telling him to expedite his work on such jobsbecause'the longer he took on them, the longer he keptthe equipment out of operation and prevented driversfrommakingmore runs and improving their profitsharing."Walters replied that some jobs took longer to dothan others, but that he would try to do better in thefuture.On ari assignment of either July or August 26,Walters logged 4.6 hours to replace a broken starterswitch on a tractor, which normally should take no morethan I hour. On October 17, Walters spent 4 hours todismantleand check over a truck transmission, anoperation which normally took no more than 2-1/2 hours.When Lawrence asked him why this took so long, Waltersgot angry, telling Lawrence he was not qualified to tellhim how long it should take; this particular job was doneover a period of about 3 days, with another mechanic,Ayers, also working on it.On several iccasions,LawrencecomplainedtoTerminalManager Cheek about the length of timeWalters took on jobs, and his two arguments with a driverand a mechanic. I have already found that Waltersquickly became dissatisfied with the limited type of workgiven him at Baytown, and resented Cheek's remarks anddoubtful attitude about his ability as a mechanic. It wasThe unusual length of this job contrasts sharply with a repair job doneby mechanic Powell on September4, 1967,in 4 3 hours,which involvedbasically the same dismantling of a whole wheel assembly with replacementof seals, etc;replacement of heater hoses requiredonWalters' jobnormally took about the same time as removal of wheel lugs andinstallation of new ones,as required on Powell's jobshortlyafterhisargument with Lawrence about thetransmission job in October, and Lawrence's warningabout his attitude after his argument with the driver, thatWalters requested transfer back to HoustonWhile it is a fair inference thatWalters'workperformance at Baytown probably suffered because of hisdissatisfaction with that job in general, his arguments withdrivers and other mechanics, the warnings he got fromLawrence, and his resentment of Cheek's attitude towardhim, the record falls short of indicating that his decliningperformance was such as to warrant in Respondent's eyesdisciplinemore drastic than the few verbal admonitionsgivenhim.Waltersgavedetailedexplanationsintestimony to show that the unusually long hours spent onthe starter switch and transmission overhaul jobs werecaused in the former case by his inability to make theswitchwork by rebuilding it, which required a trip toHouston to get a replacement from a wrecked truck, all ofwhich added over 2 hours to the normal time for the job,and in the second case he had to dismantle only the rearportion of the transmission (rather than pull the wholeunit out intact, which takes less time), to replace defectivebearings and accessories, and this was done only after heand Lawrence had discussed it for about 30 minutes, andLawrence had called Houston to find out whether to pullthe whole unit and send it to Houston for repair, or repairitatBaytown; and after the latter course was decided,Lawrence himself worked about 2 hours with Walters toget the rear portion off before repairs could be made Imust accept this explanation because Lawrence admittedhe did not see Walters working on most of the jobs citedabove, and I find from credible testimony of Walters,Houston, and admissions of Lawrence, that in motorrepair work some jobs take longer than others, dependingon the conditions encountered, including size, complexity,and condition of the units worked on. Lawrence alsoadmitted thatWalters' troubles with other workers andpoor performance was sporadic, not continuous, and thatthe work orders of August 26, 31, and October 17 werethe only ones he could find to "verify" his complaints toCheek, out of more than 3 months of Walters' work; it isalso significant that he searched for and secured theseorders only toward the last of November, when Cheekasked for such proof after the discharge; they were notshown to Cheek at the time of the complaints to him.Cheek admitted that he never took any steps to giveWalters warnings or reprimands, and that, while he andLawrenceweredisappointedinhissubstandardperformance, they had not reached the point of decision todischargehim,becauseofCooper'soriginalrecommendation of him It is also significant that they didnot suggest or initiate the transfer back, it was Walters'own idea, and they approved it because of Cooper'sinterest in the man and desire to work with him on hisproblems.WhileWalters'performance at Baytown was notconsidered bad enough to warrant discharge, the lack ofdiscriminatory intent toward him is bolstered by the factthat, even though Respondent probably knew of his unionsentiments (as well as of Brock's union activities), itreadily transferred him back to Houston in accordancewith his agreement with Cooper. However, even with itsknowledge of his union sympathies, Respondent still hadthe right to keep his past deficiencies in mind and towatch to see whether he improved his performance atHouston, where the broad type of work he wanted wasavailable for him. But his performance did not improve.CredibletestimonyofStautzenbergerandRV. ROBERTSON TANK LINES, INC.Snodgrass (leadman on third shift, whose work on thatshift overlapped the second shift about 3 hours) indicatesthat: After return to Houston, Walters frequently stoppedwork completely on an assigned job, after Stautzenbergerhad left the shop between 10 and 11 p.m., and walked outto the parking lot to spend up to 30 minutes talking to alady in a parked car.x" Walters had never done this whileworking at Houston before. Snodgrass did not at oncereport these incidents to Stautzenberger, because henormally did not try to check on jobs assigned to men bythe second shift foreman; however he did tell him aboutWalters' work stoppages after he observed Walters do itthe nights of November 14 and 17. Further, Cooper andStautzenberger testified credibly that as soon as hereturned,Walters began to gripe about the work given tohim, indicating he would like to choose his own jobs,although the normal practice was to assign repair work tomechanics in rotation, and under this practice Walters wasgiven both simple and more complicated jobs, as theycame up in rotation. In the second week after his returnhe did the jobs of November 14 and 17, which Respondentconsidered far too long, as found above; and he admittedthat,when assigned one or the other, he made thecomplaining remark indicating displeasure with it and anintent to stretch it out, as I have found above, and hisactual clock time of 4 hours for one and 3.8 hours for theotherstrongly indicates thatononeorbothhedeliberately slowed down his work to vent his displeasureat the assignments. It was but natural that, having warnedhim after the first job about taking too long, and thennotinga similar slowdown on the second after Walters'threat to do so, Stautzenberger would report this at onceto Cooper; and when Cooper called him in on Sunday, the19th, it is also notable that he did not discharge himoutright, but only after reproaching him for not acting upto his former standard of work at Houston, citing his tworecent delinquencies, giving him a chance to explain them,and getting no explanation, but instead an admission ofpoor performance implicit inWalters' request to "dobetter" and "square it with you." The sameadmission isimplicit inWalters' signal failure to make any realattempt to see either Clowe or Lanier, as they suggested,ashe verified to Cooper on Monday morning in the2-hour period while waiting for issuance of his finalchecks, or to ask for review of his discharge by a board oftop officials (which probably would have included Lanier)."To rebut these cogent circumstances,Walters testifiedin detail about the many steps involved in performing theNovember 17 grease seal job, including the time spent infinding the tractor to be worked on, moving it into theshop, hoisting it properly, and then disassembling thewheels and other component parts. He indicates that thedisassembly was difficult, and he had to get help fromanothermechanic after appealing to Stautzenberger; healso loss time in finding the proper tools for the job.However, he admits that he took one break of 15-20minutes when he got "disgusted" with the job, and then"rode the card" for the last half hour noted on thetimecard, by using it to clean up and prepare to go home;no supervisor was present in the shop at this time. The job"I do not credit Walters'vague and unconvincing denials of these socialtalks."Since he had no hesitancy about seeingCooper twicein his office thatmorning,Icannot acceptWalters'flimsy excuse for not seeingClowe orLanier or askingfor a review board,that he waited outside their offices allmorning but was not' called in I am convincedhe did not tryto see them,because heknew he hadno answer to his delinquencies which had causedhis discharge.277was not new to him, as he had performed it two or threetimes before, but he insists this particular operation tookthe longest time of any. I cannot accept this explanationbecause I have found that he was angry when getting it,threatened to stretch it out, was angry while doing it, andfinally added a half hour of nonworktime on the card atthe end. That he engaged in a deliberate slowdown, or"padded" his timecard, on this job, in protest against itsassignment to him, is indicated strongly by his obliqueadmission of guilt when Cooper confronted him with it,his refusal to give Cooper the detailed explanation of itsdifficulties which he now states in testimony (although theunusual difficulties, if they existed, must have been muchclearer in his mind when talking to Cooper only 2 dayslater),and his failure to seek the review of discharge byhighermanagement officials to which he knew he wasentitled.Inaddition,Ifindno clear or credibleexplanation byWalters of the reasons why he took solong to do the November 14 job. On all these facts, I amimpelled to conclude that Walters engaged in a slowdown,or padded his timecard, on both jobs, that Stautzenbergergave him a verbal admonition about it the first time, butwhen he did the same thing 2 days later, in an admitteddeliberate stretchout of the job, Stautzenberger properlyreported the facts to Cooper. The latter, as his sponsor,gave him a clear chance to explain away his poorperformance and, when he did not do so, discharged him.In light of his past deficiencies at Baytown, his failure toimprove and Respondent's action thereon noted abovepresents cogent proof that he was discharged for cause,and not for his union sentiments. In this connection, I alsonote that in his discharge interview with Cooper nothingwas said by either regarding the Union or Walters' unionsympathies; the fact thatWalters brought it up in latertalkwith Stautzenberger, including the charge that theshop foreman was being used as a "scapegoat" todischargeWalters on a pretext, and the foreman's obliqueagreement,does not amount to substantial proof ofdiscriminatorymotivewhichwouldoutweightheimpressive sequence of facts denoting a discharge forcause.'*Nor is this defense weakened by the fact thatCooper did not talk to Walters about his job performanceand attempt to straighten him out before the discharge, ashe told Cheek he would when they arranged the transferbacktoHouston:whileStautzenbergerreceivedindicationsrightafterhisreturn thatWalterswasstretching out jobs, griping, standing around, and at timeseven leaving the shop during his shift for social purposes,this did not come to Cooper's attention until after theNovember 17 repair job, when Stautzenberger reported allhis conduct of the past 2 weeks to Cooper, hence it doesnot seem unnatural for Cooper to give Walters a chanceto improve at Houston on his own, without specificadvance advice or admonition, and to say nothing until hegot a clear report that he was not improving; on thecontrary, it would appear more natural for Cooper toassume at the outset that Walters would resume hisformer satisfactory work, once he achieved his desire toget away from Baytown and return to Houston (butwithout reduction in pay), where he had a chance to dothe wider variety of work which he wanted. I have alsoconsidered the suspicious circumstance thatWalters wasdischarged when the Houston shop was already short twomechanics, which became three on his discharge, but thisdoes not become in my view an inference persuasive ofdiscrimination, in light of credible testimony of Cooper"Since Stautzenberger must have known of Cooper's high regard for 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDand admissionsofWaltersthat there had long been ageneral shortage of good mechanics in the Houston area,and Cooper was always asking mechanics to watch out forgood mechanics and let Cooper know about them; hencethiswas no more than a normal situation when Walterswas fired,and it was soon alleviated,for Coopertestifiedcrediblythat he was able to replace Walters in the firstweek after his discharge,and filledtheother twovacancies in the second week thereafterIhavecarefullyexamined the other facts andcircumstances,including some weaknesses in and conflictsof testimony of company witnesses,whichGeneralCounselconsiders strange or incredible and thus indicativeof discriminatory motive for the dischargeofWalters, butwhile theyarouse suspisions of discrimination against him,Iconclude that either singly or together they do notoverweigh the persuasive facts and circumstances outlinedabove which point to poor performance at Houston, incontinuation of similar conduct at Baytown,as the solemotivation for the discharge.Considering all the pertinentfacts and circumstances pro and con,Imust conclude thatRespondent has adduced cogent evidence sufficient torebut theprimafaciecaseof discriminationmade byGeneral Counsel,and that on the entire record GeneralCounsel has failed to sustain the ultimate burden ofproving thatWalters was terminated for discriminatoryreasons. I therefore grant Respondent'smotion to dismissthe complaint as to Walters, and recommend that it bedismissed insofar as it alleges his discharge violated theAct.D. The Discharge of JackHoustonJack Houston was hired by Respondent about July 1,1967, as a mechanic at the main Houston terminal, with abackground of several years of experienceas a generalauto mechanic. Until his discharge on November 21, heworked mainlyon diesel engines,at first on'day shift, andlater at times on both day and night shifts. He received a10-cent raise after 2 months on the job, which he had beenpromised on hiring if his work proved satisfactory.I have found that Respondent learned on November 14,1967, ofHouston'sprounion sentiments in the general talkof some mechanics with Foreman Stautzenberger.27 Thereisno proof that Houston ever actively solicited for theUnion, like Brock.During his first week of work, Cooper asked Houston ifhewould be interested in transferring to the Baytownshop, saying it was short of help, and someone had to godown there. Cooper offeredhim a raiseas an inducement.Houston refused the offer, saying he owned his home inHouston, and his wife also had a good job there.Sometime in late September or early October, whiletalking to Houston about the condition of some truckssent in for repair from the LaPlace, Louisiana, terminal ofa concern associated with Respondent, Cooper askedHouston if he would be interested in transferring to thatterminal as a working shop foreman on straight salary.Walters' work, and that he was in effect his sponser,Iconsider it onlynatural that the foreman would not take any drastic action on his owntowardWalters,and would at all times attempt to remove himself fromany controversy between management and Walters, considering it Cooper'sproblem,not his."In view of Stautzenberger's coercive remarks and Houston's expressionof his union sentiment on that occasion,and Respondent's clear knowledgeof Brock's union activities,I do not creditpro formadenials by Smart andCooper of any knowledge of Houston's union sympathies at or before hisdischargeHouston, who had already learned of the vacancy fromanother employee," said he was not interested, because hehad too much at stake in Houston. Houston received nolater comments or criticism from any official about hisrefusaltomake these transfers.However,hehadconsented to transfer temporarily from first to secondshift at Houston in September, at the request of Cooper,to relieve a shortage of mechanics on the latter shift. Upto his discharge, Houston apparently was a satisfactoryemployee, for he never received any warnings or otherdiscipline for poor work.On November 21, the day after the unlawful dischargeof Brock,as soon asHouston reported for work onsecond shift,Cooper sent him in to see OperationsManagerStanleySmart,sayingSmarthada"proposition" for him. Smart told Houston that he wasbadly short handed for mechanics at the Port Arthur,Texas, shop of Apex Truck Rental Company29 which wasturningdown repair work because it could not getmechanics locally, that he needed another mechanic downthere at once, he knew Houston could do the work as hehad seen him rebuilding engines at Houston, and that hewould have to send him to Port Arthur, as he was theyoungest mechanic (in point of service) in the main shop.Houston asked when the 'transfer would take place, andSmart replied, "right now, today" he needed a man thereimmediately.Houston replied it would be impossible forhim to go on such short notice, as he had to discuss adecision like that with his wife. Smart repeated that hewould have to send Houston, as he needed a man thereand Houston was the youngest; he offered to give him araise and pay his living expenses at Port Arthur while hewas getting located there permanently. Houston said thatifhe needed a man there for a week or so until Smartcouldhireanotherman permanently for the place,Houston would be glad to go on a temporary basis. Smartreplied, no, he neededa manthere permanently. Houstonreplied that he was not interested in going "just-like that,"that he could not go without talking it over with his wife,that his home was in Houston and his wife had a jobthere, so he did not want the job.30 Smart again repeatedthe need for a mechanic that Houston had to go. Houstonasked if he "had" to transfer, and Smart replied, yes, it ismandatory, and that "if you do not want to go, we arejust going to have to dissolve partnership." Houston thensaid, "well if it is go or leave the company, then I will justget my tools and leave now and get a job elsewhere; I wasgoing to quit January 1, anyway, two other mechanics andIare going out to the Gulf Freeway and start our ownrepair business." Smart replied that if he had intended toquit, "let us just make it effective today, you are quittingtoday, and I will call the personnel office and have themstart the check-out process now. "Smart then calledCooper, and told him to figure out Houston's time. AsHouston was leaving, he asked Smart if "that hadanything to do with the union business," that he had not"Late in September, one Randall who worked in the personnel officeunder Lanier,had asked if Houston was interested in the LaPlace job,intimating he could arrange it with the terminal manager there,who was afriend of his. Houston told him he was not interested."Apex is a separate Texas corporation which has the same commoncontrol,stock ownership,andmanagement as Respondent and otherenterprises in the "Robertson group,"and a common office withRespondent at the main Houston terminal Respondent's personnel officehas usually supplied Apex with mechanics as needed."Port Arthur is 110 miles from Houston,so a transfer would requireHouston to live apart from his home and wife, or sell his home and makehis wife quit her own job,in order to make the transfer ROBERTSONTANK LINES, INC.engaged in any of it, and Smart replied that it did not,that "it is your affair, your right and privilege, that isnone of mybusiness.""Houston then went back to the shop and told Cooper ofhis termination.Cooper was angry about it. Houstonasked him why it happened, and Cooper replied he did notknow, he had nothing to do with it. Houston disagreed,angrily saying, "it does not make any sense" and "you areforcing me to go to Port Arthur, but you are going to beshort one man at Houston." Houston returned about 7p.m. to receive his final checks from Stautzenberger, butrefused to sign the usual termination slip because it statedno reason for termination.In light of Respondent's knowledge of the unionactivity, its unlawful discharge of Brock found above, anditspriorknowledge of the prounion sentiments ofHouston, the separation of the latter on the day afterBrock's discharge, including Smart's quick seizure onHouston'"s remarks about later plans for quitting, to makeitappear that he was quitting that very day, raises aprimafaciecase of constructive discharge which requiresRespondent to adduce cogent proof to rebut it.Respondent's sole defense is that Houston voluntarilyquit, after being apprised of the economic necessity of histransfer, rather than accept a higher paying job at thePort Arthur shop. In support of this defense, and Smart'sremarks in the final interview, General Manager Gaylordand Personnel Director Lanier testified that- Respondenthas a policy, which is announced to employees upon hire,that they can be required to transfer to another location,if help is needed there, under penalty of discharge if theyrefuse. In line with this policy, Respondent has at timestransferred mechanics, particularly Diesel mechanics, fromitsown work force to the Port Arthur shop of Apex,which has had continual trouble getting mechanics locally.In selectingmen for transfer Respondent chooses thejunior man in point of service who is qualified to do thework of the classification of the vacancy. Houston waschosen on this basis, as he was qualified to do the workneeded at Port Arthur. Smart testified that: The need fora Diesel mechanic at Port Arthur became apparent aboutNovember 1 when Carl Lee, operations manager there,asked for Smart's help in getting a mechanic, advisingthat his shop had to turn away work because of a shortageof Dieselmechanics. On November 20, Lee called againto find out if Smart had secured a mechanic. Smart said,no.Lee reported he was unable to find any goodall-aroundmechanics around Port Arthur, and that hewas "in a rush" as the shop foreman wasgoing onvacation, leaving him short another man. Smart thendecided to send Houston, as he was the junior all-aroundDiesel mechanic in point of service. However, this defensehasmany weaknesses disclosed by other facts in therecord.Gaylord's story that all workers are advised of possiblemandatory transfer subject to discharge when they arehired is not credibly supported by Foreman Cooper whohiredHouston, other company officials, or regulationsofferedbyRespondent,henceIcreditHouston'stestimony that he was never advised of such policy whenhe was hired. The existence of the policy itself, and itsenforcement if it in fact existed, is negated by the"The events of November 21 are found on credible and mutuallycorroborative testimony of Houston and Smart.I do not credit Houston'sdenial of talk aboutquitting ata later date to start his own business, forhe admitted he often talked about those plans with others in the shop, andIconsider it more likely than not that he mentioned it here in the termsfound above279following circumstances: (1) Walters' transfer to Baytownby Cooper was clearly voluntary with the unqualified righttoreturn,althoughBaytown was badly in need ofmechanics at the time; (2) Cooper had twice beforeofferedHouston transfers to Baytown and LaPlace, andhe was not disciplined in any way, much less discharged,forhisrefusaltogo;(3)Brock testifiedwithoutcontradiction, and I find that, he had once been offered atemporary transfer to another part of Texas, with right ofreturn, and in late 1966, Lanier had told him he did nothave to move to Baytown when the asphalt operationsmoved there, but would only have to give up the lucrativeasphalt hauls if he did not move with the operation; therewas no threat of discharge; and (4) Lanier testified thatRespondent had in the past discharged workers for refusalto transfer, but Respondent never produced any personnelrecords (as in the case of discharge of drivers forunauthorized personal use of equipment) to substantiateactual enforcement of the claimed mandatory policy.These circumstances indicate that any transfer policy wasinpractice a lenient and nonmandatory one prior toHouston's case, with any move being voluntary and eventemporary, if the worker wanted only to try out the newlocation, even where the need was clear. The sudden andonerous application of a mandatory transfer rule underpain of instant discharge in Houston's case is such a sharpcontrast as to raise a strong inference that Respondentwanted him to refuse and quit under threat of discharge.Further, the claim of a pressing need for a Dieselmechanic, on which Respondent bases the application ofthe mandatory rule, is greatly weakened by the facts that,althoughPortArthur called for a man as early asNovember 1st, Respondent did not try to transfer anyothermechanics down there even on a temporary basisbefore the November 20th call, nor did it send any othermen permanently because, as Smart says, it had no"applications" (apparently from new applicants); but thisisa flimsy excuse because Smart admits he had otherqualified but older mechanics in Houston, whom he couldhave sent on a temporary basis, as indicated by pastpractice, yet he does not offer any credible explanationwhy he did not send one of them (except to say they were"much older"); and the lack of "applications" seems to bea spurious reason, for it is clear from managementtestimony that Houston was seeking new mechanics foritself,but not getting them because of a plain lack ofthem, during all this period. Further, even after Houston"quit," as Respondent claims, and although Smart says hestill had the emergency call for a man, he admits the needwas only partially filled when Port Arthur finally settledfor a man from that area about December 1st, who wasonly an engine mechanic, not a fully qualified truckmechanic like Houston. All of this indicates that the "direneed" used to cause Houston to quit did not in fact exist.Smart's reason for not sending an older man, eventemporarily, further deflates the claim, for he says "it wasnot that real big emergency it had to be done right then,"even though he admits the vacation of the Port Arthurforeman made it a far greater emergency on November21st than on November 1st; the inconsistency in thistestimony is significant. Finally, the, same inference arisesfrom his explanation he did not have to send an older mandown because of 24-hour phone service between Houstonand Port Arthur, and "we can just send a man over thereor else we will just have to bring it to Houston to berepaired"; and he offers no proof that Port Arthur sentany work to Houston in that week; he does not try toexplainwhy these expedients would not have justified 280DECISIONSOF NATIONAL LABORRELATIONS BOARDacceptance of Houston's offer of a temporary transfer of 2weeks. He also admitted that Port Arthur was "not reallyhurting" in that week. I am convinced by these admissionsthat the emergent "need" at Port Arthur did not reallyexistsoas to require the imposition of a suddenmandatory transfer policy on Houston, and that this.spurious policy was brought up suddenly as a pretext inordertoforceHouston,anotherwisesatisfactoryemployee, to quit when faced with an unfair andintolerable demand, without consideration of his personalsituation, in order to conceal an ulterior motive.31 Thisconclusion is further supported by the fact that Houston'sseparation leftHouston itself three men short, and theallegedemergent"need"ofPortArthurstillunsatisfied,which could well have been avoided inpart at least by a temporary assignment of either Houston(as he offered) or a more senior mechanic to Port Arthur.AsRespondent has offered no rational or credibleexplanation for its action on Houston's refusal to transferon short notice, and Smart quickly seized on his sideremarks about plans for quitting later-to try to make itappear that he was voluntarily quitting that very day, buthe did not insist on Houston signing a termination slipcontaining that as the reason for the separation, I canonly conclude that the real reason for the separation washisknownunionsentiments. I therefore conclude thatRespondent has failed to rebut theprima faciecase ofdiscrimination shown in the record, and that GeneralCounsel has sustained the ultimate burden of showing bysubstantial proof in the entire record that Respondentforced Houston to quit, and thus constructively dischargedhim, on November 21, 1967, because of his known unionsympathies, in violation of Section 8 (a)(3) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving been found that Respondent has engaged incertain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent unlawfully discriminatedagainstConway D. Brock,Sr.,and Jack Houston bydischargingand refusing to reinstate them, I shallrecommend thatRespondentoffereachofthemimmediate and full reinstatement to his former or asubstantiallyequivalentposition,without prejudice toseniority or other rights and privileges previously enjoyed,and that Respondent make them whole for any loss of paysuffered by reason of its discrimination against them, bypayment to each of a sum of money equal to that which"In reaching this conclusion,Ifind it unnecessary to indulge in thespeculations in the Union's brief based on the timing of some of Brock'sunion activities in this period,for there is no credible proof that Houstonwas in any way connected with them or that Respondent desired to removehim from the Houston scene to prevent him from helping Brock.he would have earned as wages from the date of thediscrimination against him, as found above, less netearnings during said period, the backpay to be computedin the manner prescribed in F.W.Woolworth Company,90 NLRB 289, with interest at the rate of 6 percentumper annum to be added to the backpay due, as set forth inIsis Plumbing & Heating Co.,138 NLRB 716. I will alsorecommend that Respondent preserve and make availableto the Board or its agents, upon request, all recordsnecessary and pertinent for computation of the backpaydue.In view of the nature of the unfair labor practicescommitted which indicate Respondent's basic disregardfor the fundamental rights of employees protected by theAct, I shall recommend issuance of a broad cease anddesist order.Ishallalso recommend dismissal of the complaintinsofar as it alleges a discriminatory discharge of MiltonE.Walters.CONCLUSIONS OF LAW1.The Union named above is a labor organizationwithin the meaning of Section 2(5) of the Act.2.By discharging Conway D. Brock, Sr., and JackHouston and failing and refusing to reinstate them,because of theirunionactivities and sentiments, therebydiscriminating in regard to their hire and tenure ofemployment and discouraging union membership andactivities among its employees, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.3.By threatening employees with loss of benefits andother economic reprisals if they supported the Union in itsefforts to organize Respondent's employees, Respondenthas interfered with, restrained, and coerced its employeesin violation of Section 8(a)(1) of the Act.4.The unfair labor practices aforesaid are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.5.Respondent did not violate the Act by its dischargeof Milton E. Walters, as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and on the entire record in the case, Irecommend that Robertson Tank Lines, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in the above-named labororganization,orany other labor organization of itsemployees,bydischargeorrefusaltoreinstateitsemployees, or discriminating in any other manner inregard to their hire or tenure of employment of any termor condition of employment.(b) Threatening employees with loss of benefits if theysupport the above-named labor organization or any otherlabor organization in efforts to organize employees ofRespondent.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of any rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to Conway D. Brock, Sr., and Jack Houstonimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to ROBERTSON TANK LINES, INC.281seniority or other rights and privileges previously enjoyed,and make said employees whole for any loss of pay theymay have suffered by reason of the discrimination againstthem, in the manner set forth in the section entitled "TheRemedy."(b)Notify above-named employees if presently servingin the Airmed Forces of the United States of their right tofull reinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed F orces(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its terminals and shops in Houston andBaytown, Texas, copies of the attached notice marked"Appendix."" Copies of said notice, on forms provided bytheRegional Director for Region 23, after being dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintained byitfor60 consecutive days thereafter, in conspicuousplaces,nicluding all places where notices to its employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 23, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.34IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges any discriminatory actionagainstMilton E. Walters."In the event that thisRecommendedOrder is adopted by the Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner"in the notice.In the furtherevent thatthe Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substitutedfor the words "aDecisionand Order "3"In the eventthat thisRecommendedOrder is adopted by the Board,this provisionshall be modifiedto read: "Notifysaid RegionalDirector, inwriting, within10 days from the date of this Order, whatsteps Respondenthas takento comply herewith "WE WILL NOT discourage membership by any of ouremployees in International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,SouthernConference,orinanyotherlabororganization, by discharging or refusing to reinstate ouremployees, or in any other manner discriminatingagainstour employees in regard to their hire or tenureof employment or any other term or condition ofemployment.WE WILL offer Conway D. Brock, Sr., and JackHouston immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to seniority or other rights and privilegespreviously enjoyed, and we will make them whole forany loss of pay they may have suffered as a result ofthediscriminationagainstthem, in the mannerdescribed in the Trial Examiner's Decision.WE WILL NOT threaten our employees with loss ofbenefitsiftheysupporttheabove-named labororganization, or any other labor organization, in effortsto organize our employees, or in any other mannerinterfere with, restrain, or coerce our employees in theexercise of their rights to self-organization, to form,join,orassistany labor organization, to bargaincollectivelythroughrepresentativesof their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all of suchactivities.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesoftheirrighttofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.All our employees are free to become or remain, or torefrainfrombecomingorremaining,members ofInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers of America, SouthernConference, or any other labor organization.ROBERTSON TANK LINES,INC.(Employer)DatedByAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any questions concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 228-4296.